Citation Nr: 1442632	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1956 to March 1965.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The Board previously remanded the case in August 2013.  In May 2014, the Board remanded the case again for additional evidentiary development.  The RO continued its previous denial in an August 2014 supplemental statement of the case, and the case has been returned to the Board for further appellate proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral sensorineural hearing loss disability did not manifest in service or within the first post-service year, such disability is not etiologically related to military service, and such disability is not proximately due to or a result of a service-connected disability. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In May 2014, the Board remanded the claim and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's bilateral hearing loss is related to service.  The AOJ obtained a VA opinion in May 2014, and the examiner provided the requested opinion regarding the etiology of the Veteran's hearing loss and supported the opinion with adequate rationale.  The Veteran's claim was readjudicated in an August 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters in May 2010 and December 2010, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA audiological examination in July 2010, and VA opinions were obtained in October 2010, October 2013, and May 2014.  The July 2010 VA examiner conducted an examination, and the examination report with the VA medical opinions together provide sufficient information such that the Board can render an informed decision.  The Board finds that the July 2010 examination, in conjunction with the VA opinions, is adequate.

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The medical evidence of record shows a diagnosis of bilateral sensorineural hearing loss and auditory thresholds in both ears that are greater than 40 decibels during the appeal period.  See July 2010 VA examination.  Accordingly, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and the first Shedden element, a present disability, is met.

The Veteran reported exposure to loud noise from aircraft engines in service as a jet engine mechanic.  See May 2010 Veteran statement; DD-214.  The Veteran also complained of hearing loss in service.  See July 1964 service treatment record.  Accordingly, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

However, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to service.  The Veteran is certainly competent to provide evidence as to his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determination as to the etiology of a hearing loss disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the cause of his bilateral hearing loss disability are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the initial onset and the etiology the Veteran's current bilateral hearing loss disability and whether there is continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in the field of audiology, the Veteran's lay opinion that his current bilateral sensorineural hearing loss disability manifested in service and was caused by noise exposure in service is of no probative value.  

In this case, the preponderance of the evidence is against a finding that the Veteran's current bilateral sensorineural hearing loss disability manifested in service or within the first post-service year.  There is a presumption of service connection for sensorineural hearing loss which manifests during service and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that the service treatment records show some decibel increases in some auditory thresholds of both ears in the July 1963 audiogram, when compared to the October 1958 audiogram; in the March 1964 audiogram, when compared to the July 1963 audiogram; in the July 1964 audiogram, when compared to the March 1964 audiogram; and, in the February 1965 audiogram, when compared to the July 1964 audiogram.  The Board also acknowledges that the March 1964 audiogram shows some degree of hearing loss under Hensley in the left ear.  The Board also acknowledges that the Veteran complained of hearing loss in service.  See July 1964 service treatment record.  

However, the competent evidence does not show that the Veteran's current bilateral sensorineural hearing loss manifested in service.  Of significant probative value is the May 2014 VA medical opinion, as the examiner reviewed the claims file and based her opinion on her medical expertise, sound medical principles, the Veteran's history and lay statements, and proper conversion of the in-service auditory threshold units.  The May 2014 VA examiner opined that the Veteran's bilateral hearing loss disability is less likely than not related to service.  The examiner acknowledged that the July 1964 audiogram shows slight loss in the upper frequencies in the left ear.  However, the examiner noted that this upward shift in hearing in the left ear was temporary and returned to normal limits in February 1965.  The examiner stated as follows:  

No significant changes in hearing are noted in the right ear during military service.  Testing done at discharge shows hearing within normal limits in the right ear.  The left ear does show some shifts during military service.  However, these appear to be temporary in nature as results obtained at discharge in 1965 shows hearing within normal limits in both ears.  

The examiner then cited to an Institute of Medicine (IOM) study on hearing loss and military service and stated as follows:

[The study's findings] indicate[] that based on anatomy and physiology, it is unlikely that a delayed onset of hearing loss occurs.  The Veteran had normal hearing in both ears at discharge.  No changes in hearing consistent with noise exposure were noted in the right ear during military service.  Although the Veteran had temporary changes in hearing in the left year, it does not appear that any permanent changes were noted during service.  Hearing tests are our most definitive measure of hearing loss.  Although the Veteran did have significant military noise exposure, it does not appear that this had a permanent effect on his hearing.  Therefore, it is less likely than not that the Veteran's hearing loss in either ear was caused by or a result of his military noise exposure.  

The Board acknowledges that the May 2014 examiner stated that the Board's May 2014 remand directive "indicates a note of hearing loss in the left ear in March 1964.  However, the exam done in March 1964 shows normal hearing in the left ear."  The Board's May 2014 remand directive indicates that the March 1964 audiogram shows some degree of hearing loss under law, per Hensley.  However, the examiner's remark was based on medical principles, and the examiner's medical opinion as to etiology of the hearing loss disability is a medical determination based on medical principles that an adjudicator is not competent to make under law.  Therefore, the Board does not find that the VA examiner's statement renders the May 2014 VA medical opinion inadequate.  

The Board acknowledges the Veteran's representative's argument that the May 2014 VA examiner based her opinion on empirical findings from the IOM study rather than on findings and evidence in the Veteran's specific case.  See September 2014 Informal Hearing Presentation.  This argument is without merit, as the examiner clearly based her opinion on review of the Veteran's history, a complete review of the claims file, and on her own medical expertise.       

The Board also acknowledges the Veteran's representative's argument that the May 2014 VA examiner's finding that "it is unlikely that a delayed onset of hearing loss occurs" is speculative and actually supports the Veteran's claim.  Id.  The VA examiner supported her opinion with adequate rationale, and there is no indication that her statement was speculative.  Further, there is no indication that the Veteran's representative has medical expertise in audiology; therefore, the argument that the VA examiner's medical finding supports an etiological relationship between the Veteran's current disability and service is of no probative value.    

The Board also acknowledges the Veteran's representative's argument that other findings in the IOM are relevant to and may substantiate the Veteran's claim.  Id.  The representative stated that the Veteran's hearing was not perfect on separation from service and cited to the following IOM finding: 

Young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.

Again, there is no indication that the Veteran's representative has medical expertise in audiology, so his finding that the Veteran's hearing was not perfect on discharge has no probative value.  In fact, the February 1965 discharge examination and the May 2014 VA examiner noted that the Veteran's bilateral hearing was within normal limits on separation from service.  

In short, the May 2014 VA medical opinion shows that the upward shifts in hearing loss shown in service were temporary and that the Veteran's in-service occurrences of hearing loss were not permanent.  Further, the service treatment records do not indicate that the Veteran was ever diagnosed with sensorineural hearing loss in service, and there is no objective evidence to show that a hearing loss disability under 38 C.F.R. § 3.385 manifested in service or within the first post-service year.  The Board also notes that though the Veteran honorably served for almost ten years in service, there is only one audiogram that objectively shows some degree of hearing loss, per Hensley.  Significantly, the Veteran's bilateral hearing was within normal limits on the separation examination in February 1965.  

For these reasons, the Board finds that the preponderance of the evidence is against a finding that there was combination of manifestations to identify sensorineural hearing loss in service and to establish chronicity of hearing loss in service.  Also, there is no competent evidence to show a manifestation of a sensorineural hearing loss disability within the first post-service year.  Further, there is no evidence in the record of complaints or treatment for the Veteran's current bilateral hearing loss disability until decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

As the May 2014 VA examiner stated, objective hearing tests are the most definitive measure of hearing loss.  Therefore, though the Veteran reported subjective longstanding bilateral hearing loss that allegedly originated during service, the objective evidence outweighs the Veteran's subjective reports of chronicity of hearing loss, and the objective evidence does not show the continuity of symptomatology component required under 38 C.F.R. § 3.303(b).  For these reasons, the preponderance of the evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested in service, within the first post-service year, nor is continuity of symptomatology present.  Accordingly, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

There is no competent evidence to show that the Veteran's bilateral hearing loss disability is otherwise etiologically related to service.  Therefore, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is not met, and service connection for a bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.303.

The Board acknowledges that the Veteran, through his representative, argues that his bilateral hearing loss disability may be secondary to his tinnitus.  See September 2014 Informal Hearing Presentation.  Secondary service connection is warranted for a disability that is proximately due to or a result of a service-connected disability.  38 C.F.R. § 3.310.  Because the Veteran has been denied service-connection for tinnitus, service connection for a bilateral hearing loss disability as secondary to tinnitus is not warranted.  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


